Case 3:18-cv-01929-VLB Document 38-5 Filed 09/16/19 Page 1 of 2




                  EXHI IT C
    Case 3:18-cv-01929-VLB Document 38-5 Filed 09/16/19 Page 2 of 2



                  STATE OF CONNECTICUT
                      DEPARTMENT OF CORRECTION
                   MacDougall- Walker Correctional Institution
                             1153 EAST STREET SOUTH
                           SUFFIEI,D, CONNECTICUT 06080


To: WARDEN MULLIGAN
From:CFSSII ROSSI

Date: 9/14/2017

Subject: Mendez #329751

On 6/02/2017 Inmate Mendez ID #329751 was at work in the kitchen being
supervised by me CFSSII Rossi when I had to address said inmate with regards to his
portion serving size, his handling of the food cart ,his work ethic and his mannerism
when addressing me CFSSII Rossi. After having dialogue with inmate Mendez ID
#329751 I CFSSII Rossi told said inmate to return to his housing unit due to the
unwillingness of said inmate to comply with this food service supervisors directions. I
CFSSII Rossi told said inmate Mendez ID# 329751 that I was not going to write him a
bad work report which would then allow for him to re class to another job within the
institution. At the time of this interaction with inmate Mendez id#329751 I CFSSII
Rossi was totally unaware of inmate Mendez ID#329751 having written to the warden
concerning any issue whatsoever.




                                  An Equal Opportunity Employer
                                        Revised 7/27/2007 .
                                               SN
